Order unanimously reversed, without costs, motion denied, and arbitration award confirmed. Memorandum: The Tonawanda Education Association and the grievant teacher appeal from an order vacating an arbitration award on the ground that a prior award is res judicata of the issues raised in the present arbitration. We reverse. The question of the res judicata effect of the prior award was “within the exclusive province of the arbitrator to resolve” (Board ofEduc. v Patchogue-Medford Congress of Teachers, 48 NY2d 812, 813). Since none of the statutory grounds for vacating the award is present, the award must be confirmed. (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — arbitration.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.